SIOZ-SZ-II
                                                                                          ACCEPTED
                                                                                      12-15-00193-CV
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                11/25/2015 3:03:46 PM
                                                                                            Pam Estes
                                                                                               CLERK




                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                                                    TYLER, TEXAS
                                                               11/25/2015 3:03:46 PM
                                                                      PAM ESTES
                                                                        Clerk
                       CAUSE NUMBER 12-15-00193-CV

IN RE                                         IN THE COURT OF APPEALS

JAMIE MAJORS                                  TWELFTH DISTRICT

RELATOR                                       TYLER, TEXAS

     REAL PARTY IN INTEREST'S MOTION TO RECONSIDER
 RELATOR'S FIRST AMENDED MOTION FOR TEMPORARY RELIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        COMES NOW Real Party In Interest Heather Majors, by and through Colin

D. McFall, Attorney of Record, in the above numbered and styled cause, and

moves this Court grant the Real Party in Interest's Motion to Reconsider Relator's

First Amended Motion for Temporary Relief. In support of said motion, the Real

Party in Interest would respectfully show this Honorable Court the following:

                                         I.

        On the 5th day of April 2013, the Anderson County Court granted a divorce

between. Real Party In Interest Heather Majors and Relator Jamie Majors. The

Court appointed Real Party In Interest Heather Majors and Relator Jamie Majors as

Joint Managing Conservators. However, the Court appointed Real Party In Interest
Heather Majors as the party with the exclusive right to designate the primary

residence of the children.

                                        II.

      On the 14th day of June 2013, Relator Jamie Majors, pursuant to the above

referenced agreement, returned to his Virginia residence with the children.



      On or about the 20th day of July 2013, Real Party In Interest Heather Majors

and Relator Jamie Majors, pursuant to their Standard Possession Order, came to a

mutual agreement that Relator Jamie Majors may take possession of the children

for one (1) year, while Real Party In Interest Heather Majors completes college.

                                        IV.

      During the children's time in Virginia, Relator Jamie Majors allowed Real

Party In Interest Heather Majors both telephonic and in person visitation with her

children.

                                        V.

      On the 16th day of June 2014, Relator Jamie Majors failed to return the

children to Real Party In Interest Heather Majors as previously agreed.



                                        VI.
      Even after Relator Jamie Majors failed to return the children to Real Party In

Interest Heather Majors, Relator Jamie Majors allowed Real Party In Interest

Heather Majors both telephonic and in person visitation with her children.

                                       VII.

      On the 8th day of July 2014, Relator Jamie Majors filed a Petition to Modify

Parent — Child Relationship in the Anderson County Court at Law.

                                       VIII.

      Even after Relator Jamie Majors filed a Petition to Modify Parent — Child

Relationship in the Anderson County Court at Law, Relator Jamie Majors allowed

Real Party In Interest Heather Majors both telephonic and in person visitation with

her children.

                                        IX.

      On the 17th day of July 2015, the Anderson County Court at Law denied

Relator Jamie Majors' Plea to the Jurisdiction, Motion to Dismiss for Lack of

Jurisdiction, and Motion for Continuance.

                                        X.

      On the 29th day of July 2015, Relator Jamie Majors filed a Motion for

Temporary Relief and Writ of Mandamus with this Court.



                                        XI.
      On the 31st day of July 2015, this Court Overruled Relator Jarnie Majors

filed a Motion for Temporary Relief.

                                        XII.

      On the 9th day of September 2015, Real Party In Interest Heather Majors,

filed a Motion for Enforcement of Possession and Access and Order to Appear.

                                        XIII.

      On the 21st day of October 2015, this Court granted Relator's First Amended

Motion for Temporary Relief, and stayed all further proceedings in the Trial Court,

pending disposition of Relator's petition.

                                        XIV.

      With the exception of one telephone call, on the 11th day of November 2015,

so that the children may wish Real Party In Interest Heather Majors a happy

birthday, Relator Jamie Majors has ceased all access and possession of the children

by Real Party In Interest Heather Majors.

                                        XV.

      Prior to the Court's stay, Relator Jamie Majors allowed Real Party In

Interest Heather Majors access and possession of the children.

                                        XVI.

After the Court's stay, with one small exception, Relator Jamie Majors has denied

Real Party In Interest Heather Majors all access and possession of the children.
                                        XVII.

      Relator Jamie Majors' actions evidence an awareness that Relator Jamie

Majors may act with impunity as the Trial Court is without authority to enforce its

own order. As a result, Relator Jamie Majors has severed all communication

between Real Party In Interest Heather Majors and her children. The severance of

the relationship between Real Party In Interest Heather Majors and her children is

not in the best interest of the children and is significantly impairing the children's

physical health or emotional development.

                                        XVIII.

      WHEREFORE, PREMISES CONSIDERED, Real Party In Interest Heather

Majors prays this Court reconsider and vacate the stay.

RESPECTFULLY SUBMITTED,



                                     513 North Church Street
                                     Palestine, Texas 75801-2962
COLIN D. MCFALL                      Telephone: 903-723-1923
Attorney at Law                      Facsimile: 903-723-0269
Texas Bar Number:          24027498 Email: cmcfall@mcfall-law-office.com
                         CERTIFICATE OF SERVICE

      I, Colin D. McFall, Attorney of Record for the above styled Real Party in

Interest, hereby certify service of a true and correct copy of the above and

foregoing document upon Jeffrey L. Coe, Attorney for Relator, at

jeff@coelawfirm.com, by email transmission, on the 24th day of November 2015.

RESPECTFULLY SUBMITTED,



                                    513 North Church Street
                                    Palestine, Texas 75801-2962
COLIN D. MCFALL                     Telephone: 903-723-1923
Attorney at Law                     Facsimile: 903-723-0269
Texas Bar Number:         24027498 Email: cmcfall@mcfall-law-office.com
                       CAUSE NUMBER 12-15-00193-CV

IN RE                           §            IN THE COURT OF APPEALS

JAMIE MAJORS                    §            TWELFTH DISTRICT

RELATOR                         §            TYLER, TEXAS

                                    AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared

Heather Majors, a person whose identity is known to me. After I administered an

oath to Heather Majors, upon her oath, she said:

      "My name is Heather Majors. I am over eighteen (18) years of age, of sound

mind and capable of making this Affidavit. I am the Real Party in Interest in the

above numbered and styled cause. I have read the Real Party in Interest's Motion

to Reconsider Relator's First Amended Motion for Temporary Relief and swear the

facts relied on are within my personal knowledge.



                              00
HEATHER M. MAJORS
                                                                                              SIOZ-SZ-II
                                                                   th
     SWORN to and SUBSCRIBED before me by Colin D. McFall on the 24

day of November 2015.
                                                       144'
                                                 .."ost•-•-•s
                                                         `:nsks FALLON ASHLEY PIERCE
                                                              Notary Public, State of Texas
                                                 =              My Commission Expires
                                                         ....      August 01, 2018




   TAR .Y PUB           AND FOR THE STATE OF TEXAS

My commission expires:           (